                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION at LEXINGTON

    UNITED STATES OF AMERICA,               )
                                            )           Criminal Case No.
         Plaintiff/Respondent,              )          5:17-cr-078-JMH-HAI
                                            )
    v.                                      )             Civil Case No.
                                            )          5:18-cv-461-JMH-HAI
    KEVIN JAMES MOSES,                      )
                                            )          MEMORANDUM OPINION
         Defendant/Petitioner.              )                & ORDER
                                            )

                                            ***

         This     matter    is    before    the   Court     on    the    Report     and

Recommendation of Magistrate Judge Hanly A. Ingram.                         [DE 42].

Federal prisoner Kevin James Moses, proceeding pro se, filed a

motion pursuant to 28 U.S.C. § 2255 to vacate, set aside, or

correct sentence by a person in federal custody.                        [DE 39].     A

Magistrate Judge Hanly A. Ingram conducted a preliminary review of

Moses’s claims and recommended that Moses’s motion be dismissed

upon initial review.             [DE 42].

         Having    considered      the   matter   de    novo,    the    Court   adopts

Magistrate Judge Ingram’s recommendation as its own because the

four-level         sentencing       enhancement    pursuant       to     U.S.S.G.    §

2K2.1(b)(6)(B) was properly applied in this case and Moses has

failed to demonstrate that his counsel was ineffective or that his

guilty plea was not entered knowingly and voluntarily.




                                             1 
 
                I.   Procedural and Factual Background

       Moses does not object to the factual and procedural background

outlined in Magistrate Judge Ingram’s recommendation.

                        II.   Standard of Review

       “To prevail on a motion under § 2255, a [petitioner] must

prove ‘(1) an error of constitutional magnitude; (2) a sentence

imposed outside the statutory limits; or (3) an error of fact or

law that was so fundamental as to render the entire proceeding

invalid.’” Goward v. United States, 569 F. App’x 408, 412 (6th

Cir. 2014) (quoting McPhearson v. United States, 675 F.3d 553, 559

(6th Cir. 2012)).

       A habeas petitioner may object to a magistrate judge’s report

and recommendation.    Fed. R. Civ. P. 72(b)(2).    If the petitioner

objects, “The district judge must determine de novo any part of

the magistrate judge's disposition that has been properly objected

to.”    Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).

“Only those specific objections to the magistrate's report made to

the district court will be preserved for appellate review.” Carson

v. Hudson, 421 F. App’x 560, 563 (6th Cir. 2011) (quoting Souter

v. Jones, 395 F.3d 577, 585–86 (6th Cir. 2005)).

                              III.   Analysis

       On August 28, 2017, Moses pleaded guilty to possession with

intent to distribute cocaine and possession of a firearm by a

convicted felon.      [DE 24; DE 27].       Here, Moses presents two

                                     2 
 
interrelated grounds for habeas relief.              First, Moses claims that

counsel was ineffective for failing to object to the firearm

enhancement.       Second, Moses argues that his plea was not knowing

and voluntary and that counsel was ineffective for advising him to

accept a plea agreement containing the enhancement.

      Ultimately, Moses acknowledges that “[t]his case turns on

whether     the   four-level    enhancement     prescribed        by   U.S.S.G.    §

2K2.1(b)(6)(B) applies[.]”          [DE 39-3 at 9, Page ID # 150].                In

sum, because the 2K2.1(b)(6)(B) enhancement does apply to this

case, Moses’s counsel was not ineffective and his plea was knowing

and voluntary.

A.   Application of the Firearm-in-Connection Enhancement

      The    United    States    Sentencing    Guidelines      provide      for    a

four-level sentencing enhancement where “the defendant . . . used

or possessed any firearm or ammunition in connection with another

felony    offense;    or   possessed     or   transferred     any      firearm    or

ammunition with knowledge, intent, or reason to believe that it

would be used or possessed in connection with another felony

offense[.]”       U.S.S.G. § 2K2.1(b)(6)(B).

      Application notes that accompany the Sentencing Guidelines

state that the firearm-in-connection enhancement “appl[ies] if the

firearm     or    ammunition    facilitated,    or    had   the    potential      of

facilitating,       another     felony    offense     or    another      offense.”

U.S.S.G. § 2K2.1(b)(6)(B), application note 14(A).                     A review of

                                         3 
 
the facts indicates that the handgun in the residence facilitated,

or at least had the potential to facilitate, Moses in trafficking

illegal narcotics, a felony offense.

     Additionally,   the    application       notes   also   state      that

subsection (b)(6)(B) applies “in the case of a drug trafficking

offense in which a firearm is found in close proximity to drugs,

drug-manufacturing   materials,   or   drug    paraphernalia.”    Id.     at

application note 14(B).     The Sixth Circuit has elaborated on the

firearm-in-connection      enhancement,   stating       that     “the     §

2K2.1(b)(6)(B) enhancement applies whenever a firearm is found in

close proximity to drugs, drug-manufacturing materials, or drug

paraphernalia . . . such an expansive interpretation [ ] does not

require that the gun be used by a dealer to sell drugs.”             United

States v. Sanders, 708 F. App’x 868, 869 (emphasis added) (6th

Cir. 2018) (quoting United States v. Sweet, 776 F.3d 447, 450 (6th

Cir. 2015)).

     Here, Moses acknowledges that he engaged in drug trafficking.

[DE 39-3 at 15, Page Id # 156].    Additionally, Moses acknowledges

that there was a 9mm handgun recovered in his residence.          [DE 39-

3 at 11, 13-15, Page ID # 152, 154-56].        Still, Moses argues that

there is an insufficient nexus between the firearm found in his

residence and the felony offense of drug trafficking because he

claims he never sold drugs out of the residence where the handgun

was located.   [See id. at 13-15, Page Id # 154-56].

                                  4 
 
     But here, the fact that Moses did not traffic drugs out of

the residence where the handgun was found does not prove that the

firearm-in-connection     enhancement      does   not   apply.     As    the

Magistrate Judge correctly observed, the dispositive question here

is not whether Moses sold drugs out of the residence where the

handgun was found, but rather whether the handgun in the residence

helped facilitate drug trafficking.

     Moses is correct that close proximity alone or “possession of

firearms that is merely coincidental to the underlying offense is

insufficient to support the application of § 2K2.1.” United States

v. Taylor, 646 F.3d 417, 432 (6th Cir. 2011) (alterations omitted)

(quoting United States v. Ennenga, 263 F.3d 499, 503 (6th Cir.

2001)).   Still, according to the fortress theory, “a sufficient

connection   is    established   if   it   reasonably   appears   that   the

firearms found on the premises controlled or owned by a defendant

and in his actual or constructive possession are to be used to

protect the drugs or otherwise facilitate a drug transaction.”

Id. (emphasis added) (quoting United States v. Angel, 576 F.3d

318, 321 (6th Cir. 2009)).

     Here, there is a sufficient proximity between the firearm and

the drug trafficking activity to justify the firearm-in-connection

enhancement.      During a search of Moses’s residence, agents found

the following items in the master bedroom: a Beretta model 92FS

9mm pistol with a magazine under the dresser, an additional

                                      5 
 
magazine for the pistol under the mattress, and fourteen 9mm

bullets, some of which were found in the firearm and some in a tub

in the closet.       [DE 39-6 at 6-7, Page ID # 179-80].               In addition

to the loaded pistol, the following items were also located in

Moses’s master bedroom: one baggie of suspected cocaine in a

plastic shelf drawer, one baggie of suspected marijuana in the

closet,       and   nineteen    vacuum-sealed         plastic   bags    containing

suspected marijuana on the floor.              [Id. at 2-3, Page ID # 175-76].

Finally, during the search the following items were located in a

utility room in the basement of the residence: two baggies of

suspected cocaine, five vacuum-sealed plastic bags with suspected

marijuana, two digital scales, and a Ziplock vacuum and sealer.

[Id. at 2-5, Page ID # 175-78].

             First, the proximity of the firearm to drugs and drug

paraphernalia is a factor that supports the enhancement.                       Here,

the pistol was found in the same room as one baggie of suspected

cocaine, a bag of suspected marijuana, and nineteen vacuum-sealed

bags    of    suspected      marijuana.        Furthermore,     drugs    and   drug

paraphernalia were located in the utility room in the basement of

the    residence     where     the   firearm    was    found.     Thus,    Moses’s

contention that “there’s no mention of drugs even being close to

the firearm” is not supported by the record evidence.                       Agents

searching the home indicated that they located the firearm in the



                                          6 
 
master bedroom along with drugs and bags of cocaine and marijuana,

supporting the application of the § 2K2.1(b)(6)(B) enhancement.

      Second, Moses advances home protection as an innocent reason

for having the firearm but this does not conclusively demonstrate

that the firearm was not also used to facilitate drug trafficking

activity.    Moses stated that he had the pistol as a result of

attempted break-ins and incidents near his residence.     [See DE 39-

3 at 13, Page ID # 154; DE 39-1 at 1, Page ID # 138].       But this

advanced innocent explanation is not mutually exclusive of the

drug trafficking activity.     It is possible that the pistol was

used for personal protection and to protect the drugs and drug

paraphernalia that were located in the residence.

      Lastly, the fact that the firearm was loaded and located in

a concealed location in the master bedroom support the application

of   the   firearm-in-connection   enhancement.   Here,   the   agents

indicated, and Moses acknowledges, that the pistol was loaded.

[DE 39-6 at 7, Page ID # 180; DE 39-3 at 5-6, Page Id # 146-47].

Thus, Moses had easy access to the concealed and loaded firearm in

his master bedroom, which would help him protect the drugs and

drug paraphernalia in his residence.

      Ultimately, Moses admission that he was engaged in drug

trafficking activity, paired with the loaded 9mm pistol that was

found in close proximity to drugs and drug paraphernalia, indicate

that the firearm-in-connection enhancement was properly applied

                                   7 
 
here.    Even if Moses never sold drugs at his residence or carried

the firearm during an off-site drug transaction, the pistol still

served to protect the drugs stored at his residence, facilitating

Moses’s drug trafficking activity.          As a result, the firearm-in-

connection enhancement pursuant to U.S.S.G. § 2K2.1(b)(6)(B) was

properly applied in this case.

B.   Ineffective Assistance of Counsel

        An ineffective assistance of counsel claim under Strickland

requires that a prisoner show (1) that his “counsel’s performance

was deficient measured by reference to ‘an objective standard of

reasonableness’” and (2) “resulting prejudice, which exists where

‘there    is    a   reasonable   probability   that,   but   for   counsel’s

unprofessional errors, the result of the proceedings would have

been different.’”         United States v. Coleman, 835 F.3d 606, 612

(6th Cir. 2016) (quoting Strickland v. Washington, 466 U.S. 668,

688, 694 (1984)).

        Here,   because    the   firearm-in-connection   enhancement     was

properly applied, Moses’s counsel had no legal basis upon which to

object to the enhancement.         As a result, Moses’s counsel was not

ineffective for failure to object to the application of the §

2K2.1(b)(6)(B) enhancement.

        Still, Moses asserts that his counsel was ineffective for

encouraging him to accept a plea agreement containing the firearm-

in-connection enhancement so that he did not get charged with a

                                       8 
 
violation of 18 U.S.C. § 924(c)(1)(A), possessing a firearm in

furtherance of a drug trafficking crime.            [De 39-3 at 18, Page Id

# 159].        Moses contends that “the record does not support a

violation of § 924(c)(1).”          [Id.].

        But while Moses was never charged with a violation under §

924(c)(1)(A), the record certainly reflects that he could have

been.       As has been discussed, drugs and drug paraphernalia were

found in the residence, in fact some in the same room, as a 9mm

pistol.      The firearm certainly helped protect, or at least had the

ability to protect, the drugs that were in the residence.

        Of course, that is not to say that if Moses had been charged

with    a   violation   of    §   924(c)(1)(A)   that   he   would    have   been

convicted.      Still, a conviction under § 924(c)(1)(A) would have

carried a mandatory consecutive term of imprisonment of at least

five years.      18 U.S.C. § 924(a)(1)(A)(i).

        Here, the strategic decision Moses’s attorney made, to have

him accept the firearm-in-connection enhancement in lieu of a

charge under § 924(c)(1)(A), likely prevented Moses from having to

serve an additional five-year term of imprisonment.                  Ultimately,

“strategic choices made after thorough investigation of law and

facts        relevant    to       plausible      options     are       virtually

unchallengeable.”       Strickland v. Washington, 466 U.S. 668, 690-91

(1984). The bottom line is that Moses’s attorney made a reasonable

strategic decision when encouraging him to accept a plea agreement

                                        9 
 
with the government and, as a result, there is no basis for finding

ineffective       assistance      of     counsel     arising   out    of   the    plea

agreement.

C.    Validity of the Plea Agreement

       Moses is correct that a valid guilty plea must be entered

knowingly, voluntarily, and intelligently by the defendant.                       See,

e.g., Brady v. United States, 397 U.S. 742, 748 (1970); Boykin v.

Alabama, 395 U.S. 238, 241-44 (1969); United States v. Webb, 403

F.3d 373, 378 (6th Cir. 2005).              Federal Rule of Criminal Procedure

11 governs plea colloquies and requires the Court to verify “that

the defendant understands his or her applicable constitutional

rights, the nature of the crime charged, the consequences of the

guilty    plea,    and    the     factual    basis    for   concluding     that     the

defendant committed the crime charged.”                  Webb, 403 F.3d at 378-

79.

       But here, Moses’s challenge to the validity of the guilty

plea     is   based      solely     on    Moses’s      contention      that   the     §

2K2.1(b)(6)(B) enhancement was improperly applied in this case.

[See DE 39-3 at 18-19, Page ID # 159-60].                Moses indicates that he

discussed     the     four-level          enhancement,      and      the   potential

consequences of not accepting it, with his attorneys prior to

entering a guilty plea.           [Id. at 17-18, Page ID # 158-59].              Moses

does not challenge his guilty plea based on any Rule 11 defect but

seems to simply have buyer’s remorse.                 But Moses is not entitled

                                            10 
 
to a second bite at the apple just because he did not achieve the

outcome   he    had    hoped.   Ultimately,       the   firearm-in-connection

enhancement was properly applied and there is no indication that

Moses’s guilty plea was not entered knowingly, intelligently, and

voluntarily.      As a result, there are no apparent errors with

Moses’s sentence and his § 2255 challenge must fail.

D.   Evidentiary Hearing

      Section    2255     requires    that    a   district     court    hold     an

evidentiary hearing to determine the issues and make findings of

fact and conclusions of law “[u]nless the motion and the files and

records of the case conclusively show that the prisoner is entitled

to no relief.”        28 U.S.C. § 2255(b); see also Arredondo v. United

States, 178 F.3d 778, 782 (6th Cir. 1999).                 Here, because the

record refutes Moses’s factual allegations and conclusively shows

that Moses is not entitled to habeas relief, the Court will not

hold an evidentiary hearing.          See Arredondo, 178 F.3d at 782.

E.   Certificate of Appealability

      Finally, “[a] certificate of appealability may issue . . .

only if the applicant has made a substantial showing of the denial

of a constitutional right.”          28 U.S.C. § 2253(c)(2).      To make this

showing   for    constitutional      claims   rejected    on   the     merits,   a

Defendant must demonstrate that “reasonable jurists would find the

district court's assessment of the constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

                                       11 
 
Miller–El v. Cockrell, 537 U.S. 322, 338 (2003). The “question is

the debatability of the underlying constitutional claim, not the

resolution of that debate.”         Miller–El, 537 U.S. at 342.

     In this case, the Court had considered the issuance of a

certificate    of    appealability    as    to    each     of    Moses’s   claims.

Ultimately, no reasonable jurist would find the assessments on the

merits   debatable    or   wrong.     As    a    result,    no    certificate   of

appealability shall issue.

                             IV.     Conclusion

     Here,    the   firearm-in-connection          enhancement      was    properly

applied and, as a result, Moses cannot demonstrate that counsel

was ineffective or that his guilty plea is invalid.                “[T]he motion

and the files and records of the case conclusively show that the

prisoner is entitled to no relief.”             28 U.S.C. § 2255(b).       Because

“it plainly appears . . . that the moving party is not entitled to

relief, the [Court] must dismiss the motion.”                    Rules Governing

Section 2255 Proceedings, Rule 4.

     Accordingly, IT IS ORDERED as follows:

     (1) Magistrate Judge Ingram’s recommended disposition of

     Moses’s motion to vacate sentence under 28 U.S.C. § 2255 [DE

     42] is ACCEPTED and ADOPTED in its entirety;

     (2) Moses’s Motion to Vacate, Set Aside, or Correct Sentence

     pursuant to 28 U.S.C. § 2255 [DE 39] is DENIED;

     (3) Moses’s request for an evidentiary hearing is DENIED;

                                      12 
 
    (4) Moses’s request for a certificate of appealability is

       DENIED;

    (5) This action is DISMISSED and STRICKEN from the Court’s

      active docket; and

    (6) Judgment shall be entered contemporaneously with the

      Memorandum Opinion and Order.

    This the 14th day of November, 2018.




                              13 
 
